Case 18-21839      Doc 41       Filed 06/17/19      Entered 06/17/19 14:43:07        Page 1 of 5




                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT
                                       HARTFORD DIVISION


    In re:                                                           CHAPTER 12

    ENVIRO ENTERPRISES, LLC,                                         CASE NO. 18-21839 (JJT)

                              Debtor.

                                                                     JUNE 17, 2019

                                    MEMORANDUM OF SUPPORT OF
                                       MOTION TO DISMISS

             Now comes Zions First National Bank an/or Zions Agricultural Finance and/or ZB, N.A.

    as servicer of U.S. Bank, National Association as Custodian/Trustee for Federal Agricultural

    Mortgage Corp. Programs (“Zions”), and pursuant to Fed. R. Bankr. P. 3015(f) hereby

    respectfully submits its memorandum in support of the Motion to Dismiss filed by the United

    States Trustee.

             In support hereof, Zions respectfully represents as follows:

             1.       It is a creditor and/or a party-in-interest.

             2.       On or about November 6, 2018 (the “Petition Date”), the Debtor, Enviro

    Enterprises, LLC, filed a petition for relief pursuant to Chapter 12 of 11 United States Code (the

    “Bankruptcy Code”).

             3.       Prior to the Petition Date, the Debtor became indebted to U.S. Bank, National

    Association as Custodian/Trustee for Federal Agricultural Mortgage Corporation Programs

    (“U.S. Bank”) as evidenced by two different loans, both secured by the Debtor’s commercial

    property and irrigation equipment.
Case 18-21839     Doc 41     Filed 06/17/19       Entered 06/17/19 14:43:07        Page 2 of 5



            4.     Zions is the duly authorized agent and attorney-in-fact for U.S. Bank in

    connection with the Debtor’s loans.

            5.     The Debtor previously filed a Chapter 12 petition on September 27, 2016, which

    case was ultimately dismissed after the Debtor was unable to present a confirmable plan of

    reorganization.

            6.     Subsequent to the conclusion of the Debtor’s first bankruptcy, Zions commenced

    an action to foreclose its collateral, and obtained a judgment of foreclosure by sale on September

    4, 2018, with a sale date set for December 8, 2018.

            7.     The present bankruptcy was primarily filed, upon information and belief, to halt

    the foreclosure sale.

            8.     Since the commencement of this case, the Debtor has made no payments to Zions

    outside of its proposed plan, and thus Debtor’s arrearage continues to grow on a monthly basis.

    The combined arrearage (for both Zions loans) as of February, 2019, was $134,216.52.

            9.     In its response to the Motion to Dismiss, Debtor appears to represent that it now

    desires to sell its subject property/collateral. Zions has no objection to this matter being

    converted to a matter under Chapter 7 if that will facilitate a timely, quick sale of the subject

    property, but objects to further attempts by Debtor to try to formulate a reorganization plan that

    has, over several years, been unobtainable.

            10.    Accordingly, Zions joins in the U.S. Trustee’s Motion to Dismiss, or, in the

    alternative, asks this Court to convert this case to a matter under Chapter 7 of the Bankruptcy

    Code.
Case 18-21839         Doc 41         Filed 06/17/19            Entered 06/17/19 14:43:07          Page 3 of 5



              Dated at Hartford, Connecticut, this 17th day of June, 2019.


                                                                            By: /s/ David A. Hill, Jr.
                                                                                David A. Hill, Jr.
                                                                                Fed. Bar No. ct11772
                                                                                of Ford & Paulekas, LLP
                                                                                280 Trumbull Street
                                                                                Hartford, CT 06103
                                                                                (860) 527-0400
                                                                                dhill@fpllp.com
                                                                                COUNSEL FOR ZIONS FIRST
                                                                                    NATIONAL BANK and/or ZIONS
                                                                                    AGRICULTURAL FINANCE
                                                                                    and/or ZB, N.A. as servicer of U.S.
                                                                                    BANK, NATIONAL
                                                                                    ASSOCIATION AS
                                                                                    CUSTODIAN/TRUSTEE FOR
                                                                                    FEDERAL AGRICULTURAL
                                                                                    MORTGAGE CORP. PROGRAMS
    macintoshhd:users:home2:desktop:working items:zions/enviro:mem support 01.doc
Case 18-21839    Doc 41     Filed 06/17/19     Entered 06/17/19 14:43:07          Page 4 of 5




                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION


    In re:                                                   CHAPTER 12

    ENVIRO ENTERPRISES, LLC,                                 CASE NO. 18-21839 (JJT)

                          Debtor.

                                                             JUNE 17, 2019

                                    CERTIFICATION OF SERVICE

            The undersigned hereby certifies that the foregoing Memorandum of Support of Motion
    to Dismiss was served on this 17th day of June, 2019, either by operation of the Court’s
    electronic filing system or by United States mail, first class, postage prepaid, to those parties
    listed on Schedule A attached hereto and incorporated herein.




                                                     By: /s/ David A. Hill, Jr.
                                                         David A. Hill, Jr.
Case 18-21839   Doc 41    Filed 06/17/19    Entered 06/17/19 14:43:07   Page 5 of 5



                                           SCHEDULE A


    Via U.S. Mail:

    Enviro Enterprises, LLC
    P.O. Box 8306
    Manchester, CT 06040
    DEBTOR

    Jonathan G. Cohen, Esq.
    2 Congress Street
    Hartford, CT 06114
    COUNSEL FOR DEBTOR

    Kara S. Rescia, Esq.
    Rescia & Shear, LLP
    5104A Bigelow Commons
    Enfield, CT 06082
    TRUSTEE

    Kim L. McCabe, Esq.
    Office of the U.S. Trustee
    Giamo Federal Building
    150 Court Street, Room 302
    New Haven, CT 06510
    OFFICE OF THE U.S. TRUSTEE
